     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 1 of 10 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

Delfino I. Ramirez,                                            )
                                   Plaintiff.                  )
       v.                                                      )
                                                               )
HARLEM CORPORATION d/b/a Nick’s Drive-In, GEORGE               )
 LEKAS, and JIM KARALEKAS a/k/a JIM LEKAS,                     )
                                                               )
                                   Defendants.                 )

                                      COMPLAINT

       Now comes Plaintiff Delfino I Ramirez (“Plaintiff”), by his attorneys, Daniel I.

Schlade and James M. Dore/Dore Law Offices LLC, pursuant to 29 U.S.C. § 201 et seq.,

commonly known as the Fair Labor Standards Act (“FLSA”), and complains against

Defendants HARLEM CORPORATION d/b/a Nick’s Drive-In (“Nick’s Drive-In”),

GEORGE LEKAS, and JIM KARALEKAS a/k/a JIM LEKAS (“Jim Lekas”), (all

defendants are cumulatively referred to as “Defendants”) and in support of this

Complaint, state:

                                       Introduction

1.   This action seeks redress for Defendants’ willful violations of the FLSA and

Defendants’ failure to pay Plaintiff overtime wages for hours worked in excess of forty

(40) hours in a week.

2. Upon information and belief, Defendants have failed to keep proper time records

tracking Plaintiff’s time worked and have failed to post a notice of rights.

3. Defendants’ unlawful compensation practices had the effect of denying Plaintiff his

earned and living wages.




                                                1
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 2 of 10 PageID #:2




                                           Parties

4. Plaintiff is a resident of Cook County, Illinois; and he is a former employee of Nick’s

Drive-In.

5. Defendant Nick’s Drive-In is an Illinois corporation operating as a restaurant located

at 7216 N. Harlem Avenue, Chicago, Illinois, 60631. On information and belief, Nick’s

Drive-In was opened prior to 2014, and is currently operating.

6. Defendant Jim Lekas was Plaintiff’s manager at Nick’s Drive-In. In addition, he was

the “boss” of all employees at Nick’s Drive-In; on information and belief, he is an owner,

or one of the owners of Nick’s Drive-In; he is the Secretary of Nick’s Drive-In. Upon

information and belief, Defendant Jim Lekas is a resident of Cook County, Illinois.

7. Defendant George Lekas is the President of record with the Illinois Secretary of State

for Nick’s Drive-In. In addition, he was the “boss” of all employees at Nick’s Drive-In;

on information and belief, he is the owner, or one of the owners of Nick’s Drive-In. Upon

information and belief, Defendant George Lekas is a resident of Cook County, Illinois.

                                 Jurisdiction And Venue

8. The Court possesses subject matter jurisdiction over the FLSA claim pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question), and 28 U.S.C. §1337 (actions

arising under acts of Congress relating to commerce). The Court possesses supplemental

jurisdiction over the state law IWCPA claim pursuant to 28 U.S.C. § 1367, because the

claim is so related to Plaintiffs’ claim within such original jurisdiction that they form part

of the same case or controversy, and arise out of the same underlying facts and

transactions, under Article III of the United States Constitution.




                                              2
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 3 of 10 PageID #:3




9. Venue is proper in the Northern District of Illinois because all underlying facts and

transactions occurred in Chicago, Illinois; and all parties to this lawsuit are residents of

Chicago, Illinois.

                              Facts Common To All Claims

10. Plaintiff worked at Defendant Nick’s Drive-In for 9 weeks beginning April 7, 2020,

and was paid on a weekly basis.

11. At all times, Plaintiff held the same position at Nick’s Drive-In; he worked in the

kitchen performing food preparation for the restaurant chefs, colloquially known as

“food prep” and also worked as a cook.

12. For Week 1 of his employment, Plaintiff was only paid $6.00 per hour and worked 40

hours for the week.

13. For Weeks 2-9 of his employment, Defendants scheduled Plaintiff to work in excess

of forty (40) hours per week. Plaintiff’s worked seven days per week, 12 pm to 8 pm (8

hrs) everyday. During his shifts, Plaintiff was not granted breaks or time for personal

meals such as lunch. Accordingly, his work week averaged fifty-six (56) hours per week

for Weeks 2-9.

14. For Weeks 2-9 of his employment, Defendants paid Plaintiff $10.00 per hour for each

hour worked.

15. Although Defendants scheduled Plaintiff to work in excess of forty (40) hours per

week for Weeks 2-9, Defendants did not pay Plaintiffs overtime wages at a rate of one

and one-half his regular hourly rate of pay for all hours worked in excess of forty (40)

hours.




                                             3
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 4 of 10 PageID #:4




15. Instead, for Weeks 2-9, Defendants paid Plaintiff his hourly rate of $10.00 per hour

for all hours worked, including hours worked in excess of forty (40) hours per week.

16. Plaintiff’s wages were not based on the number of jobs performed or completed, nor

was it based on the quality or efficiency of his performance.

17. Plaintiff is not exempt from the provisions of the FLSA, and/or the IWCPA.

18. Defendants failed to pay Plaintiff not less than one and a half (1.5) times the regular

rate at which he was employed when he worked over forty (40) hours in a given

workweek.

19. Defendants failed to pay Plaintiff the required minimum wage for each hour he

worked.

                              Count 1 - Violations of FLSA

20. Plaintiff reincorporates by reference Paragraphs 1 through 19, as if set forth in full

herein for Paragraph 20.

21. Defendant Nick’s Drive-In is an “employer” as that term is defined in Section 203 of

the FLSA, because it is a privately-owned for-profit entity in the restaurant and bar

industry.

22. Defendant George Lekas is an “employer” as that term is defined in Section 203 of

the FLSA, because: (1) he is the President and manager of Defendant Nick’s Drive-In, and

upon information and belief, he is the owner of Nick’s Drive-In; (2) he had the power to

hire and fire the employees; (3) he supervised and controlled employee work schedules

and conditions of employment; (4) he determined the rate and method of payment for

employees; and/or (5) he maintained employment records.




                                            4
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 5 of 10 PageID #:5




23. Defendant Jim Lekas is an “employer” as that term is defined in Section 203 of the

FLSA, because: (1) he is the publicly-identified Secretary of Defendant Nick’s Drive-In,

and he is the owner of Nick’s Drive-In; (2) he had the power to hire and fire the

employees; (3) he supervised and controlled employee work schedules and conditions of

employment; (4) he determined the rate and method of payment for employees; and/or

(5) he maintained employment records.

24. Plaintiff is an “employee” as that term is used in Section 203 of the FLSA because he

was employed by Defendants as a “food prep” worker, and he does not fall into any of

the exceptions or exemptions for workers under the FLSA.

25. For his period of employment with Defendants, Plaintiff was not paid the proper

minimum wage of $13.00 per hour.

26. Plaintiff was directed by Defendants to work, and did so work, in excess of forty (40)

hours per week.

27. Defendants did not compensate Plaintiff at a rate of at least one and one-half (1.5)

times his regular hourly rate of pay for all hours worked in excess of forty (40) hours in

his individual workweeks, and did not compensate Plaintiff at a rate of at least one and

one-half (1.5) times the legal hourly rate of pay for all hours worked in excess of forty (40)

hours in his individual workweeks.

28. Defendants’ failure and refusal to pay the legal minimum wage of $13.00 per hour

for hours worked was a willful violation of the FLSA.




                                              5
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 6 of 10 PageID #:6




29. Defendants’ failure and refusal to pay overtime wages for hours worked in excess of

forty (40) hours per week violated the FLSA.

30. Defendants’ failure and refusal to pay overtime wages for hours worked in excess of

forty (40) hours per week was a willful violation of the FLSA.

31. Plaintiff is entitled to recover unpaid overtime wages and liquidated damages for up

to three (3) years prior to the filing of this lawsuit. On information and belief, this amount

includes: (i) $2,456.00 in unpaid overtime wages and unpaid minimum wages; (ii) and

liquidated damages of $7,368.00; and (iii) Plaintiff’s attorney’s fees and costs, to be

determined.

       WHEREFORE, Plaintiffs respectfully request that the Court enter a judgment in

favor of Plaintiff, and against Defendants HARLEM CORPORATION d/b/a Nick’s

Drive-In, GEORGE LEKAS, and JIM KARALEKAS a/k/a JIM LEKAS, jointly and

severally, for:

A.     The amount of unpaid overtime wages for all time worked by Plaintiff in excess of

forty (40) hours in individual work weeks and all minimum wages, totaling at least

$2,456.00;

B.     An award liquidated damages in an amount equal of least $7,368.00;

C.     A declaration that Defendants violated the FLSA;

D.     An award reasonable attorneys’ fees and costs; and

E.     Any such additional or alternative relief as this Court deems just and proper.

                   Count 2 – Violation of City of Chicago Ordinance




                                              6
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 7 of 10 PageID #:7




32. Plaintiff reincorporates by reference Paragraphs 1 through 31, as if set forth in full

herein for Paragraph 32.

33. At all times relevant to Plaintiff’s employment with Defendants, there existed in effect

the City of Chicago Ordinance, 1-24-020, which stated

Minimum hourly wage. Except as provided in Sections 2-92-610 and 1-24-030 of this
Code, every Employer shall pay no less than the following Wages to each Covered
Employee for each hour of work performed for that Employer while physically present
within the geographic boundaries of the City: (e) Beginning on July 1, 2019, the greater
of: (1) the minimum hourly Wage set by the Minimum Wage Law; (2) the minimum
hourly Wage set by the Fair Labor Standards Act; or (3) $13.00 per hour.

34. At all times relevant to Plaintiff’s employment with Defendants, there existed in effect

a City of Chicago Ordinance, 1-24-110, which stated

Private cause of action. If any Covered Employee is paid by his or her Employer less
than the Wage to which he or she is entitled under this chapter, the Covered Employee
may recover in a civil action three times the amount of any such underpayment, together
with costs and such reasonable attorney's fees as the court allows.

35. Plaintiff was a “Covered Employee” as that term is defined under City of Chicago

Ordinance 1-24-010.

36. Defendant Nick’s Drive-In was an “Employer” as that term is defined under City of

Chicago Ordinance 1-24-010.

37. Defendant George Lekas was an “Employer” as that term is defined under City of

Chicago Ordinance 1-24-010.

38. Defendant Jim Lekas was an “Employer” as that term is defined under City of Chicago

Ordinance 1-24-010.




                                             7
     Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 8 of 10 PageID #:8




39. Pursuant to City of Chicago Ordinance, Defendants were required to compensate

Plaintiff at a rate of $13.00 per regular hour worked and to compensate Plaintiff at 1.5

times for each hour in excess of 40 hours in a week.

40. Defendants violated City of Chicago Ordinances in failing to remit the required

wages to Plaintiff.

41. As a direct result of Defendants’ violations of the City of Chicago Ordinances, Plaintiff

was underpaid in the amount of $2,456.00.

42. As such, Plaintiff is entitled to damages of $7,368.00 under the City of Chicago

Ordinances, plus attorney’s fees plus costs.

       WHEREFORE, Plaintiffs respectfully request that the Court enter a judgment in

favor of Plaintiff, and against Defendants HARLEM CORPORATION d/b/a Nick’s

Drive-In, GEORGE LEKAS, and JIM KARALEKAS a/k/a JIM LEKAS, jointly and

severally, for:

A.     a monetary judgment in the amount of at least $7,368.00;

B.     A declaration that Defendants violated the City of Chicago Ordinances;

C.     An award reasonable attorneys’ fees and costs; and

D.     Any such additional or alternative relief as this Court deems just and proper.

Count 3 – Retaliatory Discharge for Assertion of Rights under Illinois One Day Rest
                          In Seven Act 820 ILCS 140/et seq

43. Plaintiff reincorporates by reference Paragraphs 1 through 42, as if set forth in full

herein for Paragraph 42.

44. At all relevant times, there was an Illinois statute in effect known as the Illinois One

Day Rest In Seven Act, 820 ILCS 140/1 et seq (“the Illinois Act”) which states:


                                               8
       Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 9 of 10 PageID #:9




Hours and days of rest in every calendar week. (a) Every employer shall allow every
employee except those specified in this Section at least twenty-four consecutive hours of
rest in every calendar week in addition to the regular period of rest allowed at the close
of each working day.

820 ILCS 140/2(a).

45. The Illinois Act provides that employers are required to allow employees at least at

least twenty-four consecutive hours of rest in every calendar week.

46. The Illinois legislature has clearly mandated a public policy that certain employees

have statutory rights to twenty-four consecutive hours of rest in every calendar week and

that their employers have statutory obligations to provide such breaks.

47. Plaintiff was an “Employee” subject to the protection of the Illinois Act.

48. Defendant Nick’s Drive-In was an “Employer” subject to the requirements of the

Illinois Act.

49. Defendant George Lekas was an “Employer” subject to the requirements of the Illinois

Act.

50. Defendant Jim Lekas was an “Employer” subject to the requirements of the Illinois

Act.

51. On the week of June 8, 2020, as authorized under the Illinois Act, Plaintiff requested

a day-off from working for Defendants.

52. In response to Plaintiff’s request for a day-off, Defendant Jim Lekas told Plaintiff that

if he were to take a day-off, he would be terminated.

53. Plaintiff in fact took a day off, as was his right under the Illinois Act.

54. As a result of Plaintiff taking a day-off under the Act, Defendants terminated his

employment on or about June 15, 2020.


                                               9
    Case: 1:20-cv-03722 Document #: 1 Filed: 06/25/20 Page 10 of 10 PageID #:10




55. In requesting a day-off, Plaintiff was engaging in a protected activity, namely

securing his authorized time off under the Illinois Act.

56. As a result of Plaintiff’s request for a day-off and taking said day off, Defendants

terminated Plaintiff’s employment.

57. Plaintiff has suffered damages, such as emotional damages, loss of future wages,

emotional distress and mental anguish, back pay, punitive damages, and attorney’s fees

and costs as a result of Defendants’ retaliatory discharge of him.

       WHEREFORE, Plaintiffs respectfully request that the Court enter a judgment in

favor of Plaintiff, and against Defendants HARLEM CORPORATION d/b/a Nick’s

Drive-In, GEORGE LEKAS, and JIM KARALEKAS a/k/a JIM LEKAS, jointly and

severally, for: emotional damages, loss of future wages, emotional distress and mental

anguish, back pay, punitive damages, and attorney’s fees and costs; and Any such

additional or alternative relief as this Court deems just and proper.



                                                                /s/ James M. Dore

                                Dore Law Offices LLC - James M. Dore (ARDC No. 6296265)
                                                    Daniel I. Schlade (ARDC No. 6273008)
                                                                       Attorneys for Plaintiff
                                                               134 N. La Salle St., Suite 1208
                                                                         Chicago, IL 60602
                                                           P: 312-726-8401; F: 844-272-4628
                                                              E: james@dorelawoffices.com
                                                                   Jmdore70@sbcglobal.net
                                                                    danschlade@gmail.com

                 Plaintiff Requests a jury demand for all counts applicable




                                            10
